                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

CLIFFORD LEE WHITE, JR.                                                PLAINITFF
ADC #145996

V.                      CASE NO. 4:19-CV-408-BRW-BD

MOSES JACKSON, III, et al.                                          DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 27th day of June, 2019.



                                              Billy Roy Wilson_________________
                                              UNITED STATES DISTRICT JUDGE
